         Case 2:19-cv-04576-KSM Document 34 Filed 04/22/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HOWARD C. LAPENSOHN, et al.,                             CIVIL ACTION

        Plaintiffs,
                                                          NO. 19-4576-KSM
        v.

 HUDSON CITY SAVINGS BANK, et al.,

        Defendants.


                                          ORDER

       AND NOW this 21st day of April, 2021, upon consideration of M&T Bank’s Motion to

Dismiss (Doc. No. 24), M&T Bank Corp.’s Motion to Dismiss (Doc. No. 25), Plaintiff’s

opposition brief (Doc. No. 28), and Defendants’ joint reply brief (Doc. No. 29), it is ORDERED

that the motions to dismiss are GRANTED and the Amended Complaint (Doc. No. 23) is

DISMISSED WITH PREJUDICE. The Clerk of Court shall mark this matter CLOSED.

       IT IS FURTHER ORDERED that upon consideration of M&T Bank Corp.’s request

for sanctions (Doc. No. 25), the request is DENIED.

       IT IS SO ORDERED.



                                                          /s/Karen Spencer Marston
                                                          ______________________________
                                                          KAREN SPENCER MARSTON, J.
